Citation Nr: 0211752	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-12 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The Board remanded this matter to 
the RO in April 2001 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.

In a written statement submitted in August 2000, the veteran 
withdrew his request for a personal hearing before a Member 
of the Board sitting at the RO.  Therefore, the Board will 
proceed with appellate review of the case.  See 38 C.F.R. 
§ 20.704(e) (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no competent medical evidence 
relating the veteran's current low back disability to his 
period of active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence needed to substantiate 
his claim for a benefit under a law administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  In the present case, the 
veteran was informed on several occasions of the evidence 
needed to substantiate his claim and provided an opportunity 
to submit such evidence.  See 38 U.S.C. § 5103A.  In a rating 
decision dated April 2000, the veteran was informed of the 
basis for the denial of his claim and of the evidence 
necessary to substantiate that claim.  In a Statement of the 
Case issued in May 2000 and a Supplemental Statement of the 
Case issued in March 2002, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.

In addition, the veteran was informed of the criteria for 
service connection in a June 1999 letter from the RO, and the 
veteran was informed of the provisions of the VCAA in a June 
2001 letter from the RO.  Finally, the Board also discussed 
the VCAA in its April 2001 remand.  Accordingly, the Board 
finds that the rating decision, Statement of the Case, 
Supplemental Statement of the Case, related letters, and 
prior Board remand provided to the veteran specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute.  These documents clearly notified the veteran of the 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The RO 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining the relevant VA medical records.  The RO also 
considered the service medical records and lay statements 
submitted by the veteran.  The RO scheduled the veteran for a 
personal hearing but the veteran withdrew his request for a 
hearing.  The RO attempted to comply with the Board's remand 
instructions and scheduled the veteran for a VA examination.  
However, the veteran, as discussed further below, declined 
the examination and requested that the claim be decided on 
the evidence of record.

Therefore, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  In light of the foregoing, the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Where a veteran served 90 days or more during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309 (2001).

The veteran alleges that his current low back disability is 
due to an injury sustained during active service.  He claims 
that he fell and injured his back while stationed in Germany 
and was hospitalized as a result.  In support of his claim, 
the veteran submitted letters from family members that stated 
that the veteran had various health problems, including back 
pain, when he returned from service.  The veteran's daughter 
wrote that his doctors from that time were deceased and the 
records could not be obtained.  The veteran also submitted a 
letter from a former fellow serviceman.  He stated that the 
veteran fell from the back of a truck in Germany and spent a 
week in the hospital as a result.

The service medical records show that the veteran complained 
of low back pain in February 1966.  Physical examination 
found tenderness over the sacroiliac areas and a full range 
of motion.  The veteran was assessed with lumbosacral strain.  
In July 1967, the veteran complained of recurrent low back 
pain.  The pain was sacral in origin and occurred with 
hyperextension, then straightening, of the back.  The veteran 
reported a history of initial strain two years earlier.  
Physical examination found loss of normal lordosis, decreased 
and painful range of motion, and pain to palpation of the 
sacrum.  The impression was sacral back pain, questionable 
old strain, and the x-ray report was negative.

Later in July 1967, the veteran was hospitalized for adult 
situational reaction.  A secondary diagnosis was low back 
pain, secondary to old strain, and he was treated with heat 
and medication.  The separation examination of October 1968 
noted history of recurrent back pain and strained back that 
existed prior to service.  

Following active service, the record contains no relevant 
evidence concerning the veteran's low back until a July 1985 
hospital admission during which the veteran complained of 
chronic low back pain.  A VA examination performed in 
December 1993 for aid and attendance purposes noted a history 
of chronic low back pain.  

VA clinical records from February 1993 through December 2001 
show that the veteran was followed for chronic low back pain.  
In October 1993, a radiology report of the lumbar spine was 
essentially normal, but showed some minimal spur formation 
and mild anterior wedging.  In September 1998, a radiology 
report found degenerative changes of the lumbar spine 
consistent with osteoarthritis.  In October 1998, an EMG was 
performed due to severe low back pain radiating into the 
legs.  The impression was mild to moderate polyneuropathy.  
Also, in October 1998, an MRI of the lumbar spine revealed 
bulging discs at L4-5 and L5-S1.  In April 2000, the veteran 
had a physical therapy consultation with the chief complaint 
of back pain and the inability to pick up his feet.  At a 
psychiatric consultation in June 2000, the veteran reported 
back pain since he was in his 20's.

The RO scheduled the veteran for a VA spinal examination in 
October 2001 in accordance with the VCAA and the Board's 
remand instructions.  The veteran failed to report for this 
examination.  In a Report of Contact the following month, the 
veteran stated that he could not leave his home, and that he 
had limited mobility due to chronic illness and congestive 
heart failure.  The Board notes that the veteran is in 
receipt of nonservice-connected pension and special monthly 
pension benefits due to the need for the aid and attendance 
of another person.  The veteran requested that his claim be 
determined on the basis of the VA outpatient records.

Based on the evidence of record, the Board finds that a 
preponderance of the evidence is against service connection 
for a low back disability.  The record contains no competent 
medical evidence that relates the veteran's current low back 
disability to an incident of active service.  While the Board 
acknowledges that the veteran apparently had a low back 
strain in service, no medical evidence links that strain to 
his current diagnosis.  Likewise, the record contains no 
evidence of continuity or chronicity of low back symptoms 
following the veteran's discharge from service.  According to 
the VA clinical records, the veteran did not present for 
treatment of low back symptomatology until many years 
following active service.  Finally, the record is devoid of 
any evidence that the veteran manifested arthritis of the low 
back to a compensable degree within one year of discharge 
from service.  Accordingly, the benefit sought on appeal must 
be denied.


ORDER

Service connection for a low back disability is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

